DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toohata (JP2009137443(A)) as cited in IDS dated 8/24/20 with citations from machine translation provided by Applicant in view of Nagaosa (US 2017/0096172).

a stack frame (base panel 42, Fig. 1, [0024]) on which a fuel cell stack (fuel cell stack 12, Fig. 1,[0023]) is provided, the stack frame being placed in front of a vehicle cabin(motor room 10, Fig. 1, [0020]), the stack frame including a central member(base panel 42, Fig. 2, ), a right member joined to a right edge portion of the central member(fender side inner panel 22, Fig. 2 & see Fig. A as annotated Fig. 2),

    PNG
    media_image1.png
    596
    841
    media_image1.png
    Greyscale
Fig. A
 a left member joined to a left edge portion of the central member(fender side inner panel 22, Figs. 2 & A), and a front cross member (front lower frame 26, Fig. 2), the front cross member (26, Fig. 2) being joined to front edge portions of the central member(42, Fig. A), the right member(22, Fig. A), and the left member(22, Fig. A), a front-end portion of a first joining portion between the central member (42, Fig. A) and the right member (22, Fig. A) and a front-end portion of a second joining portion between the central member (42, Fig. A) and the left member (22, Fig. A) being overlapping with a third joining portion of the front cross member (26, Fig. A) with the front edge portions of the central member(42, Fig. A), the right member(22, 
	Nagaosa teaches a fuel cell stack (10, Fig. 1) inside a holding compartment (3, Fig. 1) is prevented from entering inside a passenger compartment (2, Fig. 1) at the time of a serious vehicle collision([0006]).  Nagaosa teaches the hydrogen tank 32 is arranged in the hydrogen tank compartment 5 so that the main stop valve 33 is positioned at the front side of the vehicle length direction VL, that is, the holding compartment 3 side and as a result, it is possible to shorten the length of the hydrogen gas feed pipe 31 from the hydrogen tank 32 to the hydrogen gas injector 35 and therefore, safety is secured and the cost is reduced(Figs. 1-3 & 5, [0028]).
	It would have been obvious to one of ordinary skill in the art to provide in the fuel cell vehicle of Toohata,  a fuel tank placed behind the stack frame as taught by Nagaosa in order to increase safety and reduce costs. 
Regarding claim 2, modified Toohata discloses all of the claim limitations as set forth above. Modified Toohata further discloses a rear-end portion of the central member is placed in front of a rear-end portion of the right member and a rear-end portion of the left member (Nagaosa, see fuel cell stack 10 supported on suspension member 61 and rear side mount 11r in Fig. 2).
Regarding claim 5, modified Toohata discloses all of the claim limitations as set forth above. Modified Toohata further discloses a mechanical strength of the first joining portion between the central member and the right member and a mechanical strength of the second joining portion between the central member and the left member are lower than mechanical strengths of an outer wall of the fuel tank, the right member, and the left member(Toohata, [0023]-[0024], Fig. 2).
.
5.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toohata (JP2009137443(A)) as cited in IDS dated 8/24/20 with citations from machine translation provided by Applicant in view of Nagaosa (US 2017/0096172) as applied to claim 1 above, in view of Ohashi (EP2439128A1) as cited in IDS dated 8/24/20, hereinafter referred to as Ohashi ‘128.
Regarding claim 3, modified Toohata discloses all of the claim limitations as set forth above. Modified Toohata does not explicitly disclose the fuel tank includes a front-end portion having a width longer than a distance between the right member and the left member.
Ohashi ‘128 teaches a fuel cell vehicle which makes effective use of the configuration of a frame supporting a tank ([0005], [0016]). Ohashi ‘128 teaches the fuel tank (10, Fig. 10) includes a front-end portion having a width longer than a distance between the right member and the left member(side frame 2, Fig. 10).
It would have been obvious to one of ordinary skill in the art to provide in the fuel cell vehicle of modified Toohata, the fuel tank includes a front-end portion having a width longer than a distance between the right member and the left member as taught by Ohashi ‘128 in order to make effective use of the configuration of a frame supporting a tank.
6.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toohata (JP2009137443(A)) as cited in IDS dated 8/24/20 with citations from machine translation provided by Applicant in view of Nagaosa (US 2017/0096172) as applied to claim 1 above, in .
Regarding claim 4, modified Toohata discloses all of the claim limitations as set forth above. Modified Toohata does not disclose further comprising a crash box placed in front of the front cross member, the crash box being placed between an extension line of a join line between the central member and the right member and an extension line of a join line between the central member and the left member.
Ohashi ‘031 teaches a fuel cell vehicle that is capable of suppressing rotation of a fuel cell when a vehicle collision occurs and minimizing damage to the fuel cell and auxiliary apparatuses(abstract).  Ohashi ‘031 teaches a crash box placed in front of the front cross member, the crash box being placed between an extension line of a join line between the central member and the right member and an extension line of a join line between the central member and the left member (see radiator fan 41 with casing 40 in Fig. 4).
It would have been obvious to one of ordinary skill in the art to add to the fuel cell vehicle of modified Toohata, a crash box placed in front of the front cross member, the crash box being placed between an extension line of a join line between the central member and the right member and an extension line of a join line between the central member and the left member as taught by Ohashi ‘031 in order to minimize damage to the fuel cell and auxiliary apparatuses.
7.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (EP2439128A1) as cited in IDS dated 8/24/20, hereinafter referred to as Ohashi ‘128 in view of Toohata (JP2009137443(A)) as cited in IDS dated 8/24/20 with citations from machine translation provided by Applicant.
Regarding claim 7, Ohashi ‘128 discloses a fuel cell vehicle (Fig. 1, [0016]) comprising:

	Toohata teaches a fuel cell vehicle (Fig. 1, [0020]). Toohata teaches a reinforcing member provided in the power source chamber and partitioning the power source chamber into an upper space and a lower space is provided, and the reinforcing member connects and fixes the vehicle compartment side end portion which is one end portion of the vehicle in the front-rear direction to the vehicle compartment side panel horizontally, and connects the both end portions in the vehicle width direction to the pair of the laterally outer panels in the horizontal direction([0018]). Toohata teaches when an external force is applied from outside due to collision, an external force can be shared by a member including a reinforcing member, and a force applied  to each member constituting a vehicle body is prevented from becoming excessively large ([0018]). Toohata teaches the stack frame (base panel 42, Fig. 1, [0024]) on which a fuel cell stack is provided (12, Fig. 2), the stack frame  including a central member(base 

    PNG
    media_image2.png
    596
    841
    media_image2.png
    Greyscale
Fig. B
 a left member joined to a left edge portion of the central member(fender side inner panel 22, Figs. 2 & B), and a rear cross member(front lower frame 26, Fig. 2), the rear cross member being joined to rear edge portions of the central member, the right member, and the left member(Fig. B), a rear-end portion of a first joining portion between the central member and the right member and a rear-end portion of a second joining portion between the central member and the left member being overlapping with a third joining portion of the rear cross member with the rear edge portions of the central member, the right member, and the left member(Fig. B).
	It would have been obvious to one of ordinary skill in the art to modify the fuel cell vehicle of Ohashi ‘128 with the stack frame on which a fuel cell stack is provided, the stack frame including a central member, a right member joined to a right edge portion of the central member, a left member joined to a left edge portion of the central member, and a rear cross member, the rear cross member being joined to rear edge portions of the central member, the right member, and the left member, a rear-end portion of a first joining portion between the central member and the right member and a rear-end portion of a second joining portion between 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724